Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/28/2022. Presently claims 1-31 are pending.

Response to Arguments
Applicant's arguments filed 04/28/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

with respect to claims 21, 22, and 28, the Applicant argued that Neither Meyer nor Coble discloses or suggests a tub that is configured to rotate or a motor configured to rotate the tub.
In response to this argument, the applicant is incorrect because the prior art of Coble clearly and explicitly discloses:
a tub that is configured to rotate or a motor (paragraph 0015: the engine) configured to rotate the tub (abstract, claim 1, paragraphs 0004, 0008, 0015-0016);
Accordingly, this argument is not persuasive.
Applicant argued that “in the Office Action, the reasoning of the pending rejection refers to Meyer "paragraphs 0002 and 0027: sufficient particle size" relative to the claimed coarse signal adjustment setting and the fine signal adjustment setting. See Office Action, at pages 6 and 12 in reference to dependent claims 6 and 20, respectively. However, none of those portions of Meyer describe signal adjustment settings”.
In response to this argument, the prior art of Meyer discloses controlling the particle size by controlling the speed of the rotor that operated by Motor MR, and the speed of the rotor is controllably variable (paragraphs 0002, 0026 and 0041); and obviously the speed of the motor is changed “adjusted” via a signal of the programming of the controller.
Accordingly, this argument is not persuasive.
Applicant argued that Neither Meyer nor Coble discloses the new limitation of amended claim 1.
In response to this argument, the prior art of Meyer discloses:
allowing a user to select a grinding mode from a plurality of pre-defined grinding modes (paragraph 0032: pre-set levels), 
wherein each pre-defined grinding mode defines a plurality of grinding parameters including a feed speed setting representative of a rate at which material is fed to the grinding rotor (paragraph 0042: the programmed logic controller is capable to be programmed and store the data; paragraph 0024: control the travel rate or the speed of the infeed conveyer (9)) and a trip point representative of a maximum allowable level of vibration (paragraphs 0038 and 0043)), and 
wherein a setting of at least one of the plurality of grinding parameters is different between a first said pre-defined grinding mode and a second said pre-defined grinding mode (paragraph 0024: the conveyer 9 may be operated at an apron speed of about 10 to about 30 feet per minute, depending upon the type of waste material W).
Accordingly, this argument is not persuasive; and the response to the argument above is also apply to claim 19.

Applicant argued that “neither Meyer nor Coble discloses providing a visual indication of a value for the vibration signals when the values are less than the respective first and second trip points”.

In response to this argument, the prior art of Meyer discloses in paragraph 0030: a display screen and data entry means, e.g., a keyboard or the equivalent, well known data display and entry mechanisms not shown in the figures. The operator interface system 200 may thus allow the operator to send and/or receive data from the vibration detection assembly 100 using wired or wireless communication mechanisms;
the prior art of Meyer discloses in paragraph 0031:  The operator interface system 200 may further display a fault and/or warning message on the display.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US-20060266855-A1) in view of Coble (US20060163398A1).
Regarding claim 1, Meyer disclose a wood grinding machine for grinding wood material (paragraph 0001: the machine of Mayer is capable for processing wood), comprising: 
an engine (fig.1: (MR)) (paragraphs 0022-0023); 

a grinding rotor (fig.2: (40)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when the rotor engaged with said engine; 
a feedwheel (fig.2: (8)) configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor (paragraphs 0025 and 0038); 
a feedwheel motor (fig.1: (MP)) configured for driving said feedwheel in said forward rotational direction and said reverse rotational direction (paragraph 0043); 
an infeed comprising an infeed bed chain (fig.2: (9)) configured for moving the wood material in a forward direction toward said feedwheel and a reverse direction away from said feedwheel (paragraphs 0024 and 0043); 
an infeed bed chain drive (fig.1: (MF)) configured for driving said infeed bed chain in said forward direction and said reverse direction (paragraph 0024 and 0043); 
a processor in communication with said engine, said feedwheel motor, and said infeed bed chain drive (paragraph 0034); 
a memory comprising instructions executable by said processor (paragraph 0034 and 0038: a programmable logic controller); 
a control panel (paragraph 0030 and figs.3-4: (200)) in communication with said processor; and 2Appl. No. 16/921,704 
at least one vibration sensor (figs.3a-3b: (110) of the vibration detection assembly (100)) mounted proximate said grinding rotor and being in communication with said processor (paragraph 0034); 
said at least one vibration sensor being configured for generating a vibration signal indicative of a level of vibration (paragraph 0039 and fig.4: (300)) of said grinding rotor and sending said vibration signal to said processor (paragraph 0037); 
wherein said instructions include instructions for: 
allowing a user to select a grinding mode from a plurality of pre-defined grinding modes (paragraph 0032: pre-set levels), 
wherein each pre-defined grinding mode defines a plurality of grinding parameters including a feed speed setting representative of a rate at which material is fed to the grinding rotor (paragraph 0042: the programmed logic controller is capable to be programmed and store the data; paragraph 0024: control the travel rate or the speed of the infeed conveyer (9)) and a trip point representative of a maximum allowable level of vibration (paragraphs 0038 and 0043)), and 
wherein a setting of at least one of the plurality of grinding parameters is different between a first said pre-defined grinding mode and a second said pre-defined grinding mode (paragraph 0024: the conveyer 9 may be operated at an apron speed of about 10 to about 30 feet per minute, depending upon the type of waste material W); 
monitoring said vibration signal in relation to said trip point (paragraph 0041 and fig.4: (400)); and 
if said vibration signal exceeds said trip point (paragraph 0042 and fig.4: (500)) , activating a trip protocol (fig.4: (700)) comprising: 
stopping and reversing said feedwheel and said infeed bed chain (paragraph 0043) , 
idling said engine, and displaying an indication of a trip condition on said control panel (paragraph 0031).  

Meyer does not disclose a clutch configured for engagement and disengagement with respect to said engine.

Coble teaches a wood grinding machine for grinding wood material (abstract), comprising: 
an engine (paragraph 0015: the engine of the shaft (fig.1: (12));
a clutch (fig.1: (24)) configured for engagement and disengagement with respect to said engine (paragraph 0018); 
a grinding rotor (fig.1: (14)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine  (the rotor will be rotated when the clutch engaging with engine);
a control means for adjusting the connection between the spinning parts (paragraph 0008 and claim 1).

Both of the prior arts of Meyer and Coble a wood grinding machine for grinding material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer to have a clutch configured for engagement and disengagement with respect to said engine as taught by Coble thereby having said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine; a processor in communication with the clutch; and disengaging the clutch from said engine, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Meyer disclose a material discharge conveyor (fig.2: (51)) configured for receiving ground wood material from said grinding rotor and discharging the ground wood material from the wood grinding machine (paragraph 0027).  

Regarding claim 3, Meyer disclose wherein at least one of said plurality of grinding parameters comprises a pre-set value (paragraph 0032:pre-set levels).  

Regarding claim 4, Meyer disclose least one of said plurality of grinding parameters comprises a user defined value (paragraph 0030: data entry means).
  
Regarding claim 5, Meyer disclose wherein said at least one vibration sensor comprises an accelerometer (paragraph 0034).  

Regarding claim 6, Meyer disclose said plurality of grinding parameters further includes: a coarse signal adjustment setting; and a fine signal adjustment setting (paragraphs 0002 and 0027: sufficient particle size).  

Regarding claim 7, Meyer disclose wherein said pre-defined grinding modes are selectable from: trees and stumps; green waste; brush; construction and demolition; regrind; and large logs and chunks (paragraphs 0027 and 0037-0038: controlling the speed and vibration level corresponding to the “mode”, and the grinding machine of Meyer is capable to process trees and stumps; green waste; brush; construction and demolition; regrind; and large logs and chunks). 

Regarding claims 8-11, Meyer disclose wherein said at least one vibration sensor comprises a first accelerometer (fig.3B: (110)) disposed on a first bearing (fig.3B: (42H)) of said grinding rotor;
wherein said instructions further include instructions for: establishing a first trip point representative of a maximum allowable level of vibration associated with said first bearing (paragraph 0037-0038)); and 
activating said trip protocol (paragraph 0043) if a vibration signal from either said first accelerometer;
said first trip point is user defined;
wherein said instructions further include instructions for displaying a vibration reading on said control panel (paragraph 0030), wherein the vibration reading provides a visual an indication of a value for each of said vibration signals from said first accelerometer when the values are less than the respective first and second trip points (paragraph 0031). 

Meyer disclose a second bearing (fig.3B: the right bearing that opposite to the left bearing (42H)) of said grinding rotor;

Meyer does not disclose a second accelerometer disposed on the second bearing of said grinding rotor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Meyer to have a second accelerometer disposed on the second bearing of said grinding rotor; thereby having establishing a second trip point representative of a maximum allowable level of vibration associated with said second bearing; and activating said trip protocol if a vibration signal from either said first accelerometer or said second accelerometer exceeds said first or second trip point, respectively; wherein said second trip point is user defined; and wherein said instructions further include instructions for displaying on said control panel an indication of a value for each of said vibration signals from said first and second accelerometers in order to provide a precise measuring of the vibration, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 12, Meyer disclose wherein said indication of a value for each of said vibration signals comprises a graphical gauge (paragraph 0030: well-known data display corresponding to “graphical”).  

Regarding claim 13, Meyer disclose wherein said indication of a value for each of said vibration signals comprises a numerical indication (paragraph 0030: well-known data display corresponding to “numerical”).  

Regarding claim 14, Meyer disclose wherein said trip protocol further comprises displaying one or more warning messages on said control panel (paragraph 0031).  

Regarding claim 15, Meyer disclose wherein said forward rotational direction of said feedwheel is opposite said grinding direction of rotation of said grinding rotor (paragraphs: 0043: independent reversible motor (MP) for operating the feedwheel and independent reversible motor (MR) for operating the rotor; so both motors capable to rotate independently in forward and backward directions).  

Regarding claim 16, Meyer disclose wherein said forward rotational direction of said feedwheel is the same as said grinding direction of rotation of said grinding rotor (paragraphs: 0043: independent reversible motor (MP) for operating the feedwheel and independent reversible motor (MR) for operating the rotor; so both motors capable to rotate independently in forward and backward directions).  

Regarding claim 17, Meyer disclose wherein said feedwheel motor comprises a hydraulic motor disposed within said feedwheel (paragraph 0022).  

Regarding claim 18, Meyer disclose wherein said grinding rotor comprises a hammermill including a plurality of hammers (paragraph 0027: striking bar).  


Regarding claim 19, Meyer disclose a method of operating a wood grinding machine to grind wood material (paragraph 0001: the machine of Mayer is capable for processing wood), the wood grinding machine comprising:
an engine (fig.1: (MR)) (paragraphs 0022-0023); 
a rotationally mounted grinding rotor (fig.2: (40)) configured for engagement with the wood material as the grinding rotor rotates in a grinding direction of rotation when the rotor engaged with said engine, 
a feedwheel (fig.2: (8)) driven by a feedwheel motor and configured for forward rotation and reverse rotation (paragraphs 0025 and 0038); 
an infeed bed chain (fig.2: (9)) driven by an infeed bed chain drive 5Appl. No. 16/921,704Docket No. 15145.5(fig.1: (MF)) and configured for moving the wood material in a forward direction toward the feedwheel and a reverse direction away from the feedwheel (paragraphs 0024 and 0043), and 
a vibration detection system comprising: 
a processor (paragraph 0034) in communication with the engine, the feedwheel motor, and the infeed bed chain drive, 
a memory comprising instructions executable by the processor paragraph 0034 and 0038: a programmable logic controller), 
a control panel (figs.3-4: (200)) in communication with the processor, and 
at least one vibration sensor (figs.3a-3b: (110) of the vibration detection assembly (100)) in communication with the processor, 
the control panel comprising a display having an indication of a vibration signal generated by the at least one vibration sensor (paragraph 0030), the method comprising: 
turning on the vibration detection system (fig.4: (100-300); 
selecting a grinding mode from a plurality of pre-defined grinding modes (paragraph 0032: pre-set levels), 
each pre-defined grinding mode comprising a plurality of grinding parameters including a feed speed setting (paragraph 0042: the programmed logic controller is capable to be programmed and store the data; paragraph 0024: control the travel rate or the speed of the infeed conveyer (9)) and a trip point(paragraph 0038)); , 
wherein a setting of at least one of the plurality of grinding parameters is different between a first said pre-defined grinding mode and a second said pre-defined grinding mod (paragraph 0024: the conveyer 9 may be operated at an apron speed of about 10 to about 30 feet per minute, depending upon the type of waste material W);
activating the grinding rotor, the infeed bed chain, and the feedwheel; feeding the wood material onto the infeed bed chain to begin a grinding process (fig.4: (400)); 
monitoring the vibration signal (fig.4: (500)); 
if the vibration signal exceeds the trip point (fig.4: (600)), waiting for the vibration detection system to execute a trip protocol (fig.4: (700)) comprising 
stopping and reversing the feedwheel and the infeed bed chain (paragraph 0043 and fig.4: (720)), 
idling the engine, (fig.4: (730)), and 
displaying an indication of a trip condition on the control panel (paragraph 0031);
 removing any unwanted material from the wood grinding machine (paragraph 0043); 
resetting the vibration detection system; and resuming the grinding process (paragraph 0043).

Meyer does not disclose a clutch engageable with and disengageable from the engine, 
Coble teaches a wood grinding machine for grinding wood material (abstract), comprising: 
an engine (paragraph 0015: the engine of the shaft (fig.1: (12));
a clutch (fig.1: (24)) configured for engagement and disengagement with respect to said engine (paragraph 0018); 
a grinding rotor (fig.1: (14)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine  (the rotor will be rotated when the clutch engaging with engine);
a control means for adjusting the connection between the spinning parts (paragraph 0008 and claim 1).

Both of the prior arts of Meyer and Coble a wood grinding machine for grinding material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer to have a clutch engageable with and disengageable from the engine as taught by Coble thereby a processor in communication with the clutch and disengaging the clutch from the engine, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].



 
Regarding claim 20, Meyer disclose said plurality of grinding parameters further includes: a coarse signal adjustment setting; and a fine signal adjustment setting (paragraphs 0002 and 00237: sufficient particle size).

Regarding claim 21, Meyer disclose a wood grinding machine for grinding wood material (paragraph 0001: the machine of Mayer is capable for processing wood), comprising: 
an engine (fig.1: (MR)) (paragraphs 0022-0023); 
a grinding rotor (fig.2: (40)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when the rotor engaged with said engine; 
a feedwheel (fig.2: (8)) configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor (paragraphs 0025 and 0038); 
a feedwheel motor (fig.1: (MP)) configured for driving said feedwheel in said forward rotational direction and said reverse rotational direction (paragraph 0043); 

a processor in communication with said engine, said feedwheel motor, and said infeed bed chain drive (paragraph 0034); 
a memory comprising instructions executable by said processor (paragraph 0034 and 0038: a programmable logic controller); 
a control panel (paragraph 0030 and figs.3-4: (200)) in communication with said processor; and 2Appl. No. 16/921,704 
at least one vibration sensor (figs.3a-3b: (110) of the vibration detection assembly (100)) mounted proximate said grinding rotor and being in communication with said processor (paragraph 0034); 
said at least one vibration sensor being configured for generating a vibration signal indicative of a level of vibration (paragraph 0039 and fig.4: (300)) of said grinding rotor and sending said vibration signal to said processor (paragraph 0037); 
wherein said instructions include instructions for: 
allowing a user to select a grinding mode that defines a plurality of grinding parameters including a feed setting and a trip point representative of a maximum allowable level of vibration (paragraphs 0038 and 0043)); 
monitoring said vibration signal in relation to said trip point (paragraph 0041 and fig.4: (400)); and 
if said vibration signal exceeds said trip point (paragraph 0042 and fig.4: (500)) , activating a trip protocol (fig.4: (700)) comprising: 
stopping and reversing said feedwheel and said infeed bed chain (paragraph 0043), 
idling said engine, and displaying an indication of a trip condition on said control panel (paragraph 0031).  

Meyer does not disclose a clutch configured for engagement and disengagement with respect to said engine; and tub. 
Coble teaches a tub wood grinding machine for grinding wood material (abstract), comprising: 
an engine (paragraph 0015: the engine of the shaft (fig.1: (12));
a clutch (fig.1: (24)) configured for engagement and disengagement with respect to said engine (paragraph 0018); 
a grinding rotor (fig.1: (14)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine (the rotor will be rotated when the clutch engaging with engine);
a control means for adjusting the connection between the spinning parts (paragraph 0008 and claim 1).

Both of the prior arts of Meyer and Coble a wood grinding machine for grinding material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer to have a clutch configured for engagement and disengagement with respect to said engine as taught by Coble thereby having said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine, a processor in communication with the clutch; and disengaging the clutch from said engine; and replace the feedwheel and the infeed of the apparatus of Meyer by a tub taught by Coble thereby having a tub configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor; a tub drive motor configured for driving said tub in said forward rotational direction and said reverse rotational direction; a processor in communication with said tub drive motor; and stopping and reversing said tub; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 22, Meyer disclose a method of operating a wood grinding machine to grind wood material (paragraph 0001: the machine of Mayer is capable for processing wood), the wood grinding machine comprising:
an engine (fig.1: (MR)) (paragraphs 0022-0023); 
a rotationally mounted grinding rotor (fig.2: (40)) configured for engagement with the wood material as the grinding rotor rotates in a grinding direction of rotation when the rotor engaged with said engine, 
a feedwheel (fig.2: (8)) driven by a feedwheel motor and configured for forward rotation and reverse rotation (paragraphs 0025 and 0038); 
an infeed bed chain (fig.2: (9)) driven by an infeed bed chain drive 5Appl. No. 16/921,704Docket No. 15145.5(fig.1: (MF)) and configured for moving the wood material in a forward direction toward the feedwheel and a reverse direction away from the feedwheel (paragraphs 0024 and 0043), and 
a vibration detection system comprising: 
a processor (paragraph 0034) in communication with the engine, the feedwheel motor, and the infeed bed chain drive, 
a memory comprising instructions executable by the processor paragraph 0034 and 0038: a programmable logic controller), 
a control panel (figs.3-4: (200)) in communication with the processor, and 
at least one vibration sensor (figs.3a-3b: (110) of the vibration detection assembly (100)) in communication with the processor, 
the control panel comprising a display having an indication of a vibration signal generated by the at least one vibration sensor (paragraph 0030), the method comprising: 
turning on the vibration detection system (fig.4: (100-300); 
selecting a grinding mode comprising a plurality of grinding parameters including a feed setting and a trip point(paragraph 0038)); 
activating the grinding rotor, the infeed bed chain, and the feedwheel;  feeding the wood material onto the infeed bed chain to begin a grinding process (fig.4: (400)); 
monitoring the vibration signal (fig.4: (500)); 
if the vibration signal exceeds the trip point (fig.4: (600)), waiting for the vibration detection system to execute a trip protocol (fig.4: (700)) comprising 
stopping and reversing the feedwheel and the infeed bed chain (paragraph 0043 and fig.4: (720)), 
idling the engine, (fig.4: (730)), and 
displaying an indication of a trip condition on the control panel (paragraph 0031);
 removing any unwanted material from the wood grinding machine (paragraph 0043); 
resetting the vibration detection system; and resuming the grinding process (paragraph 0043).
Meyer does not disclose a clutch engageable with and disengageable from the engine, and tub.
Coble teaches a tub wood grinding machine for grinding wood material (abstract), comprising: 
an engine (paragraph 0015: the engine of the shaft (fig.1: (12));
a clutch (fig.1: (24)) configured for engagement and disengagement with respect to said engine (paragraph 0018); 
a grinding rotor (fig.1: (14)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine (the rotor will be rotated when the clutch engaging with engine);
a control means for adjusting the connection between the spinning parts (paragraph 0008 and claim 1).

Both of the prior arts of Meyer and Coble a wood grinding machine for grinding material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer to have a clutch engageable with and disengageable from the engine as taught by Coble thereby the processor in communication with the clutch, and disengaging the clutch from the engine; and replace the feedwheel and the infeed of the apparatus of Meyer by a tub taught by Coble thereby having a tub driven by a tub drive motor and configured for forward rotation for moving the wood material in a forward direction toward the grinding rotor and reverse rotation for moving the wood material in a reverse direction away from the grinding rotor, and feeding the wood material into the tub to begin a grinding process; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 23, Meyer disclose a wood grinding machine for grinding wood material (paragraph 0001: the machine of Mayer is capable for processing wood), comprising: 
an engine (fig.1: (MR)) (paragraphs 0022-0023); 
a grinding rotor (fig.2: (40)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when the rotor engaged with said engine; 
a feedworks (fig.2: feed system  (8)) configured for moving the wood material in a forward direction toward said grinding rotor and a reverse direction away from said grinding rotor (paragraphs 0025 and 0038);; 
a processor in communication with said engine, and said feedworks(paragraph 0034);
a memory comprising instructions executable by said processor (paragraph 0034 and 0038: a programmable logic controller);  
a control panel (paragraph 0030 and figs.3-4: (200)) in communication with said processor; and 2Appl. No. 16/921,704 
at least one vibration sensor (figs.3a-3b: (110) of the vibration detection assembly (100)) mounted proximate said grinding rotor and being in communication with said processor (paragraph 0034); 
said at least one vibration sensor being configured for generating a vibration signal indicative of a level of vibration (paragraph 0039 and fig.4: (300)) of said grinding rotor and sending said vibration signal to said processor (paragraph 0037); 
wherein said instructions include instructions for: 
establishing a grinding mode that comprises a plurality of grinding parameters selected from a feed speed setting, an engine speed setting, a grinding rotor speed setting, a coarse signal adjustment setting, a fine signal adjustment setting, a feedworks backup setting (paragraph 0024: control the travel rate or the speed of the infeed conveyer (9)), and 
a trip point representative of a maximum allowable level of vibration paragraphs 0038 and 0043)), 
wherein the coarse and fine signal adjustment settings control a level of signal amplification of the vibration signal used for providing a vibration reading (paragraphs 0002, 0026 and 0041: controlling the particle size by controlling the speed of the rotor that operated by Motor MR, and the speed of the rotor is controllably variable; and obviously the speed of the motor is changed “adjusted” via a signal of the programming of the controller); 
monitoring said vibration signal in relation to said trip point (paragraph 0041 and fig.4: (400)); 
displaying the vibration reading (paragraph 0030); and 
if said vibration signal exceeds said trip point (paragraph 0042 and fig.4: (500)) , activating a trip protocol (fig.4: (700)) comprising: 
stopping and reversing said feedwheel and said infeed bed chain (paragraph 0043) , 
idling said engine, and displaying an indication of a trip condition on said control panel (paragraph 0031).  

Meyer does not disclose a clutch configured for engagement and disengagement with respect to said engine.
Coble teaches a wood grinding machine for grinding wood material (abstract), comprising: 
an engine (paragraph 0015: the engine of the shaft (fig.1: (12));
a clutch (fig.1: (24)) configured for engagement and disengagement with respect to said engine (paragraph 0018); 
a grinding rotor (fig.1: (14)) configured for rotation about a first axis to grind the wood material; said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine (the rotor will be rotated when the clutch engaging with engine);
a control means for adjusting the connection between the spinning parts (paragraph 0008 and claim 1).

Both of the prior arts of Meyer and Coble a wood grinding machine for grinding material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer to have a clutch configured for engagement and disengagement with respect to said engine as taught by Coble thereby having said grinding rotor being rotationally driven by said engine in a grinding direction of rotation when said clutch is engaged with said engine; a processor in communication with the clutch; and disengaging the clutch from said engine, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 24, Meyer disclose wherein said trip protocol further comprises locking said grinding rotor (paragraphs 0038 and 0043; fig.4: (730); locking out the power feed system and/or fragmenting rotor).  

Regarding claim 25, Meyer disclose wherein said locking includes electrically locking said grinding rotor (paragraphs 0038 and 0043; fig.4: (730); locking out the power feed system and/or fragmenting rotor, the motor (MR) is an electrical motor). 
 
Regarding claim 26, Meyer disclose wherein said locking includes mechanically locking said grinding rotor (paragraphs 0038 and 0043 and fig.4: (730), stopping the fragmenting rotor).  

Regarding claim 27, Meyer disclose wherein said feedworks comprises: 
a feedwheel (fig.2: (8)) configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor (paragraphs 0025 and 0038); 
a feedwheel motor (fig.1: (MP)) configured for driving said feedwheel in said forward rotational direction and said reverse rotational direction (paragraph 0043); 
an infeed comprising an infeed bed chain (fig.2: (9)) configured for moving the wood material in a first direction toward said feedwheel and a second direction away from said feedwheel (paragraphs 0024 and 0043); 
and an infeed bed chain drive  (fig.1: (MF)) configured for driving said infeed bed chain in said first direction and said second direction (paragraph 0024 and 0043).  

Regarding claim 28, Meyer disclose wherein said feedworks comprises: 
a feedwheel (fig.2: (8)) configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor (paragraphs 0025 and 0038); 
a feedwheel motor (fig.1: (MP)) configured for driving said feedwheel in said forward rotational direction and said reverse rotational direction (paragraph 0043);
Meyer does not teach a tub;
Coble teaches a tub (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the feedwheel of the apparatus of Meyer by the tub as taught by Coble thereby having a tub configured for rotation about a second axis in a forward rotational direction for moving the wood material into engagement with said grinding rotor and a reverse rotational direction for moving the wood material away from said grinding rotor; and a tub drive motor configured for driving said tub in said forward rotational direction and said reverse rotational direction, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 29, Meyer disclose wherein said grinding mode is selectable from a plurality of grinding modes (paragraphs 0027 and 0037-0038: controlling the speed and vibration level corresponding to the “mode”). 
.  
Regarding claim 30, Meyer disclose plurality of grinding modes includes one or more of the following grinding modes: trees and stumps; green waste; brush; construction and demolition; regrind; large logs and chunks (paragraphs 0027 and 0037-0038: controlling the speed and vibration level corresponding to the “mode”). 

Regarding claim 31, Meyer disclose wherein said feedworks backup setting is selected from a specified time period and a range of time (paragraph 0038).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753